AMENDED & RESTATED EMPLOYMENT AGREEMENT

This Amended & Restated Employment Agreement (this “Agreement”) is entered into
effective as of December 31, 2008 (the “Effective Date”) by and between The Shaw
Group Inc., a Louisiana corporation (collectively with its affiliates and
subsidiaries hereinafter referred to as “Company”), and Ronald W. Oakley
(“Employee”). The Company and Employee may hereinafter be referred to,
individually, as a “Party” and, collectively, as the “Parties”.

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement dated as of August 3, 2006 (the “Original Agreement”); and

WHEREAS, the Company and Employee desire to amend certain provisions of the
Original Agreement and to restate the Original Agreement in its entirety.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:

1. Employment. The Company continues to employ Employee, and Employee hereby
agrees to continued employment by the Company, on the terms and conditions set
forth in this Agreement.

2. Term of Employment. Subject to the provisions for earlier termination
provided in Section 7 of this Agreement, the term of this Agreement (the “Term”)
shall commence on the Effective Date and shall end on February 28, 2011.

3. Employee’s Duties.

(a) During the Term, Employee shall serve as the Managing Director of Shaw Group
UK Holdings with responsibility for European sales/business development
activities, concentrating initially on Power Group opportunities, and support
for operational activities, or such other similar position(s) with similar
duties and responsibilities as may from time to time be assigned to Employee by
the Chief Executive Officer of The Shaw Group Inc.

(b) Employee agrees to devote Employee’s full attention and time during normal
business hours to the business and affairs of the Company and to use reasonable
best efforts to perform faithfully and efficiently his duties and
responsibilities. Employee shall not, either directly or indirectly, enter into
any business or employment with or for any Person (as defined below)other than
the Company during the Term; provided, however, that Employee shall not be
prohibited from making financial investments in any other company or business or
from serving on the board of directors of any other company, subject in each
case to the provisions set forth in the Company’s Code of Conduct or similar
guidelines. For the purposes of this Agreement, the term “Person” shall mean any
individual, corporation, limited or general partnership, limited liability
company, joint venture, association, trust or other entity or organization,
whether or not a legal entity. Employee shall at all times observe and comply
with all lawful directions and instructions of the Board.

4. Compensation.

(a) For services rendered by Employee under this Agreement, the Company shall
pay to Employee a base salary (“Base Compensation”) of $600,000 per annum,
payable in accordance with the Company’s customary pay periods and subject to
tax and other customary withholdings. The amount of Employee’s Base Compensation
will be reviewed by the Board on an annual basis as of the close of each fiscal
year of the Company and may be increased as the Board may deem appropriate. In
the event the Board deems it appropriate to increase Employee’s Base
Compensation, that increased amount shall thereafter be the Base Compensation
for the purposes of this Agreement. Employee’s Base Compensation, as increased
from time to time, may not be decreased unless agreed to by Employee in writing.
Nothing contained herein shall prevent the Board from paying additional
compensation to Employee in the form of bonuses or otherwise during the Term.

(b) Annual Bonus. During the Term, Employee will be eligible to participate in
Company’s discretionary management incentive plan as established by the Board
(as the same may be amended from time to time), with an annual performance bonus
range of 25-200% of Employee’s bonus target (the “Bonus Target”), which Bonus
Target shall initially be an amount equal to 75% of Employee’s Base
Compensation. The Bonus Target may be adjusted annually. Notwithstanding the
foregoing, Employee’s annual performance bonus shall be not less than 25% of
Employee’s Base Compensation each contract year. Annual bonus payments will be
subject to tax and other customary withholdings.

(c) Long Term Incentives.

(i) Employee will be eligible to participate in the Company’s discretionary Long
Term Incentive (defined below) plan(s) as established by the Board (as the same
may be amended from time to time), subject to the terms and conditions of the
applicable plan(s). The overall target value of the annual Long Term Incentive
grants to Employee on the date of grant will be not less than 100% of Employee’s
Base Compensation each contract year.

(ii) All Long Term Incentive awards that are to be settled by the delivery of
shares are subject to shareholders’ approval of shares to be allocated to the
Company’s Long Term Incentive plan(s) and are granted under the strict purview
of the Compensation Committee of the Board.

(iii) Long Term Incentive awards will be determined utilizing the valuation
methodology used for other similarly situated executive officers of the Company.

(iv) Notwithstanding any provision to the contrary in the plan(s) governing such
Long Term Incentives, in the event that this Agreement is terminated by Employee
pursuant to Section 7(a)(ii), (iv) or (v) or by the Company pursuant to
Section 7(a)(iii)(A) (other than for Misconduct) or (iii)(D), Employee shall
have not less than one year from the date of such vesting in which to exercise
all Long Term Incentives granted to Employee by the Company on or before the
Date of Termination (including any Long Term Incentives that become vested
pursuant to Section 7 of this Agreement); provided that in no event shall such
one year period extend the vesting period for any Long Term Incentives beyond
the date that is 10 years from the date of grant of such Long Term Incentives.

5. Additional Benefits. In addition to the compensation provided for in
Section 4, Employee shall be entitled to the following:

(a) Expenses. The Company shall, in accordance with any rules and policies that
it may establish from time to time for executive officers, reimburse Employee
for business expenses reasonably incurred in the performance of Employee’s
duties. It is understood that Employee is authorized to incur reasonable
business expenses for promoting the business of the Company, including
reasonable expenditures for travel, lodging, meals and client or business
associate entertainment. Request for reimbursement for such expenses must be
accompanied by appropriate documentation.

(b) Vacation. Employee shall be entitled to four weeks of vacation per year,
without any loss of compensation or benefits.

(c) General Benefits. Employee shall be entitled to participate in (i) the
various employee benefit plans or programs provided to employees of the Company
in general, including, but not limited to, health (including ExecuCare), dental,
disability, accident, and life insurance plans and 401k plans and (ii) the
Flexible Perquisites Plan, which provides Employee an amount equal to 4% of
Employee’s Base Compensation in each calendar year in lieu of customary
perquisite benefits. Benefits are subject to the eligibility requirements with
respect to each of such benefit plans or programs. Nothing in this Section 5(c)
shall be deemed to prohibit the Company from making any changes in any of the
plans, programs or benefits described in this Section 5(c), provided the change
similarly affects all executive officers of the Company that are similarly
situated.

6. Confidentiality; Nonsolicitation and Noncompete.

(a) Employee hereby acknowledges that the Company possesses certain Confidential
Information (defined below) that is peculiar to the businesses in which the
Company is or may be engaged. Employee hereby affirms that such Confidential
Information is the exclusive property of the Company and that the Company has
proprietary interests in such Confidential Information. For the purposes of this
Agreement, the term “Confidential Information” shall mean any and all
information of any nature and in any form that at the time or times concerned is
not generally known to Persons (other than the Company) that are engaged in
businesses similar to that conducted or contemplated by the Company (other than
by the act or acts of an employee not authorized by the Company to disclose such
information) which may include, without limitation, the Company’s existing and
contemplated products and services; the Company’s purchasing, accounting,
marketing and merchandising methods or practices; the Company’s development
data, theories of application and/or methodologies; the Company’s
customer/client contact and/or supplier information files; the Company’s
existing and contemplated policies and/or business strategies; any and all
samples and/or materials submitted to Employee by the Company; and any and all
directly and indirectly related records, documents, specifications, data and
other information with respect thereto. For the purposes of this Agreement,
“Confidential Information” shall not include (i) information, knowledge or data
that, through no fault of Employee, becomes publicly available or
(ii) information, knowledge or data acquired from, or published by, third
parties that have no direct or indirect confidentiality obligation to the
Company. Employee further acknowledges by signing this Agreement that the
Company has expended much time, cost and difficulty in developing and
maintaining the Company’s customers.

(b) Employee shall (i) use the Confidential Information solely for the purpose
of performing Employee’s duties on behalf of the Company and for no other
purpose whatsoever, (ii) not, directly or indirectly, at any time during or
after Employee’s employment by the Company, disclose Confidential Information to
any other Person (except to the Company’s officers in connection with Employee’s
duties on behalf of the Company) or use or otherwise exploit Confidential
Information to the detriment of the Company, and (iii) not lecture on or publish
articles with respect to Confidential Information without the prior written
approval of the General Counsel of the Company. In the event of a breach or
threatened breach of the provisions of the Section 6(b), the Compnay shall be
entitled, in addition to any other remedies available to the Company, to an
injuction restraining Employee from disclosing such Confidential Information.

(c) Upon termination of employment of Employee, for whatever reason, Employee
shall surrender to the Company any and all documents, manuals, correspondence,
reports, records and similar items that have or thereafter come into the
possession of Employee that contain any Confidential Information; provided,
however, that the Company will provide Employee reasonable access to such
Confidential Information to the extent required by Employee in connection with
the defense of any cause of action, dispute, proceeding or investigation made or
initiated against Employee by any Person other than the Company related to the
employment of Employee by the Company or the performance by Employee of its
duties and responsibilities in the course of such employment.

7. Termination

(a) This Agreement may be terminated prior to the expiration the Term only under
the terms and conditions set forth below:

(i) Resignation (other than for Good Reason). Employee may resign his position
at any time, including by reason of retirement, by providing written notice of
resignation to the Company. In the event of such resignation, except in the case
of resignation for Good Reason (as defined in Section 7(a)(iv) below), this
Agreement shall terminate on the Date of Termination (defined in Section 7(c)
below), and Employee shall not be entitled to further compensation pursuant to
this Agreement other than the payment of any Base Compensation and General
Benefits (e.g., unused vacation, unreimbursed business expenses, etc.) accrued
and unpaid as of the Date of Termination.

(ii) Death. If Employee’s employment is terminated due to his death, the Company
shall pay to Employee’s surviving spouse or estate, subject to tax and other
customary withholdings, not later than 30 days after Employee’s death, (A) any
Base Compensation and General Benefits accrued and unpaid as of the date of
Employee’s death, and (B) a lump sum amount, in cash, equal to to the cost for
Employee to obtain one (1) year of health and dental insurance benefits covering
Employee’s surviving spouse and dependents that are substantially similar to
those that Employee’s surviving spouse and dependents were receiving immediately
prior to Employee’s death. Notwithstanding any provision to the contrary in the
plan(s) governing such Long Term Incentives, Employee, as of the date of
Employee’s death, shall also become immediately and totally vested in any and
all Long Term Incentives granted to Employee by the Company prior to the Date of
Termination that have not previously vested in full. After all payments,
benefits and vesting of Long Term Incentives specified under this
Section 7(a)(ii) have been paid or performed, this Agreement shall terminate and
the Company shall have no obligations to Employee or his legal representatives
with respect to this Agreement.

(iii) Discharge.

(A) The Company may terminate Employee’s employment for any reason at any time
upon written notice thereof delivered to Employee in accordance with
Section 7(b).

(B) In the event that Employee’s employment is terminated during the Term by the
Company for any reason other than Employee’s Misconduct or Disability (both as
defined below), the following shall occur:

(I) the Company shall pay to Employee, within fifteen (15) days following the
date of termination, (x) a lump sum amount, in cash equal to the product of
(1) the sum of (a) Employee’s Base Compensation as in effect immediately prior
to the Date of Termination, plus (b) the highest annual bonus paid by the
Company to Employee during the most recent two years immediately prior to the
Date of Termination, multiplied by (2) the remaining portion of the Term (by way
of example, if the Term of Employee’s employment expires 2 1/2 years after the
Date of Termination, Employee’s Base Compensation should be multiplied by 2.5),
and (y) a lump amount, in cash, equal to the cost for Employee to obtain, for
the period commencing on the Date of Termination and ending on the earlier to
occur of (1) the date that is 18 months following the Date of Termination and
(2) February 28, 2011, disability, accident and group health insurance benefits
(“Welfare Benefits”) covering Employee (and, as applicable, Employee’s spouse
and dependents) that are substantially similar to those that Employee (and
Employee’s spouse and dependents) were receiving immediately prior to the Date
of Termination; and

(II) notwithstanding any provision to the contrary in the plan(s) governing such
Long Term Incentives, Employee shall be considered as immediately and totally
vested in any and all Long Term Incentives previously granted to Employee by
Company or its subsidiaries.

(C) Notwithstanding anything to the contrary in this Agreement, in the event
Employee is terminated because of Misconduct, the Company shall have no
obligations pursuant to this Agreement after the Date of Termination other than
the payment of any Base Compensation and General Benefits accrued and unpaid
through the Date of Termination. As used herein, “Misconduct” means:

(I) any willful breach or habitual neglect of duty or Employee’s material and
continued failure to substantially perform his duties with the Company (other
than any such failure resulting from Employee’s incapacity due to physical or
mental illness) after written notice to Employee which specifies the alleged
breach, negligence or failure and thirty days to cure;

(II) the misappropriation or attempted misappropriation of a material business
opportunity of the Company, including attempting to secure any personal profit
in connection with entering into any transaction on behalf of the Company, after
written notice to Employee which specifies the alleged misappropriation or
attempted misappropriation;

(III) the intentional misappropriation or attempted misappropriation of any of
the Company’s funds or property; or

(IV) (x) conviction of a felony offense, or (y) engaging in conduct involving
fraud or dishonesty, provided that in the event of (y) the Company will provide
notice to the Employee that specifies the conduct and the Employee shall be
provided 30 days to respond to such notice.

(D) Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for one hundred twenty (120)
consecutive calendar days as a result of Employee’s incapacity due to a
Disability, Employee’s employment may be terminated by the Company. For the
purposes of this Agreement, a “Disability” shall exist if:

(I) Employee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be
reasonably expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or

(II) Employee is, by reason of any medically determinable physical or mental
impairment that can be reasonably expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

If Employee is terminated pursuant to this Section 7(a)(iii)(D), Employee shall
not be entitled to further compensation pursuant to this Agreement, except that
(x) the Company shall (1) not later than 15 days after the Date of Termination,
pay to Employee any Base Compensation and General Benefits accrued and unpaid as
of the Date of Termination, (2) for the 12 month period beginning with the Date
of Termination, pay to Employee monthly the amount by which Employee’s monthly
Base Compensation as in effect immediately prior to the Date of Termination
exceeds the monthly benefit received by Employee pursuant to any disability
insurance covering Employee; and (3) not later than 15 days after the Date of
Termination, pay to Employee a lump amount, in cash, equal to the cost for
Employee to obtain, for the period commencing on the Date of Termination and
ending on the earlier to occur of (a) the date that is 18 months following the
Date of Termination and (b) February 28, 2011, health and dental insurance
benefits that are substantially similar to those that Employee (and Employee’s
spouse and dependents) were receiving immediately prior to the Date of
Termination; and (y) notwithstanding any provision to the contrary in the
plan(s) governing such Long Term Incentives, Employee shall become immediately
and totally vested in any and all Long Term Incentives granted to Employee by
Company prior to the Date of Termination that have not previously vested in
full.

(iv) Resignation for Good Reason. Employee shall be entitled to terminate
Employee’s employment for Good Reason (as defined herein). If Employee
terminates Employee’s employment for Good Reason Employee shall be entitled to
the compensation and benefits provided in Section 7(a)(iii)(B). For the purposes
of this Agreement, the term “Good Reason” shall mean the occurrence of any of
the following circumstances without Employee’s express written consent:

(A) any material diminution of, or adverse alteration to, Employee’s title,
position or duties (other than in connection with the termination of Employee
for Misconduct or Disability in accordance with the terms of this Agreement),
including no longer serving as the Managing Director of Shaw Group UK Holdings;

(B) any material diminution of Employee’s Base Compensation; or

(C) any other material breach by the Company of its obligations under this
Agreement;

provided, however, Employee shall provide written notice notice (a “Good Reason
Notice”) to the Company of the initial existence of the condition causing the
change in terms or status no more than 90 days after Employee becomes aware that
the change in terms or status has occurred, and the Company shall have 30 days
after receipt of the Good Reason Notice to resolve the issue causing the change
in terms or status to the reasonable satisfaction of both Parties. If the
Company resolves such issue to the reasonable satisfaction of both Parties, then
Employee’s employment shall not be subject to the Good Reason provisions of this
Agreement as to such issue.

(v) Resignation for Corporate Change. Employee shall be entitled to terminate
Employee’s employment for a Corporate Change (as defined herein), but only if
Employee gives notice of Employee’s intent to terminate employment within
90 days following the effective date of such Corporate Change (provided that,
notwithstanding the foregoing, the Notice of Termination may not be given later
than February 13th of the year following the year in which the right to
terminate this Agreement pursuant to Section 7(a)(v) accrues). If Employee
terminates employment for a Corporate Change, Employee shall be entitled to the
compensation and benefits provided in Section 7(a)(iii)(B). For the purposes of
this Agreement, the term “Corporate Change” means a “change in ownership,” a
“change in effective control,” or a “change in the ownership of substantial
assets” of the Company.

(A) A “change in ownership” of the Company occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. However, if any one person, or more than one person
acting as a group, is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in ownership of the Company (or to cause a change in the effective
control of the Company (within the meaning of Section 7(v)(B).

(B) Notwithstanding that the Company has not undergone a change in ownership
under Section 7(v)(A), a “change in effective control” of the Company occurs on
the date that a majority of members of the Board is replaced during any 12-month
period by directors whose appointment for election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this Section 7(v)(B), the term “ company” refers soley to the
relevant corporation identified in the opening paragraph of this Agreement, for
which no other corporation is a majority shareholder.

(C) A “change in the ownership of substantial assets” of the Company occurs on
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have total gross fair market value equal to or more than 75% percent of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions. For this purpose, “gross fair market
value” means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

(b) Notice of Termination. Any purported termination of Employee’s employment by
the Company under Section 7(a)(iii), or by Employee under Section 7(a)(i),
(iv) or (v) shall be communicated by written Notice of Termination to the other
Party in accordance with Section 11 . For purposes of this Agreement, a “Notice
of Termination” shall mean a notice that (i) in the case of termination by the
Company, shall set forth in reasonable detail the reason for such termination of
Employee’s employment and the Date of Termination, or (ii) in the case of
resignation by Employee shall, said notice must specify in reasonable detail the
basis for such resignation and the Date of Termination. A Notice of Termination
given by Employee pursuant to Section 7(a)(iv) shall be effective even if given
after the receipt by Employee of notice that the Board has set a meeting to
consider terminating Employee for Misconduct. A Notice of Termination given by
Employee pursuant to Section 7(a)(iv) shall be considered effective only after
30 days have elapsed since Employee delivered the applicable Good Reason Notice
and the Company has failed to resolve the issue causing the change in terms or
status to the reasonable satisfaction of both Parties during such 30 day period.
Any purported termination for which a Notice of Termination is required that
does not materially comply with this Section 7(b) shall not be effective.

(c) Date of Termination, Etc. The “Date of Termination” shall mean the date
specified in the Notice of Termination, provided that the Date of Termination
shall be at least 15 calendar days, but not more than 45 calendar days following
the date the Notice of Termination is given. Notwithstanding anything herein to
the contrary, if a Notice of Termination is given pursuant to Section 7(a)(v),
then the Date of Termination may not be later than February 28th of the year
following the year in which the right to terminate this Agreement pursuant to
Section 7(a)(v) accrues. In the event Employee is terminated for Misconduct, the
Company may refuse to allow Employee access to the Company’s offices (other than
to allow Employee to collect Employee’s personal belongings under the Company’s
supervision) prior to the Date of Termination. Employee shall not be expected to
provide further services after the Date of Termination.

(d) Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Section 7 by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by Employee as a result of employment by another
employer, except that any severance amounts payable to Employee pursuant to the
Company’s severance plan or policy for employees in general shall reduce the
amount otherwise payable pursuant to Sections 7(a)(iii) (B).

(e) Excess Parachute Payments. Notwithstanding anything in this Agreement to the
contrary, to the extent that any payment or benefit received or to be received
by Employee hereunder in connection with the termination of Employee’s
employment would, as determined by tax counsel selected by the Company,
constitute an “Excess Parachute Payment” (as defined in Section 280G of the
Internal Revenue Code), the Company shall fully “gross-up” such payment so that
Employee is in the same “net” after-tax position Employee would have been if
such payment and gross-up payments had not constituted Excess Parachute
Payments. No payment of a gross up shall occur until the first business day
occurring after the date that is six months after the Date of Termination.
Payment of the gross up will be made no later than the end of Employee’s taxable
year next following Employee’s taxable year in which Employee remits the related
taxes.

8. Non-Compete.

(a) No Other Activities. Employee agrees that during the Term, he shall not,
directly or indirectly, represent or otherwise engage in or participate in, the
business or ventures of any Person other than the Company, without first
obtaining the written consent of the Company. Employee further agrees that
during the Term, he shall not, directly or indirectly, solicit or attempt to
solicit any products or agreements for the purpose of using the products or
agreements in the formation of a business outside of the Company, regardless of
whether any such products or the subject of such agreements are then being
handled by the Company.

(b) Non-Disclosure. Employee further agrees that he will not, during or after
the Term, disclose to any Person the names and addresses of any past or present
customers, or prospective customers, of the Company, any of their methods or
practices of obtaining business, their trade secrets, consultant contracts and
the details thereof, their pricing policies, their operational methods, their
marketing plans or strategies, their business acquisition plans and all other
information pertaining to the business of the Company that is not publicly
available. Employee agrees to keep all information gained as a result of his
relationship with the Company on a confidential basis and shall not disclose
that information to anyone not authorized by the Company to receive information.
If Employee should voluntarily cease either to be an employee of the Company he
hereby expressly agrees that, for a period of six (6) months following
termination of his employment, he shall not assist any competitor or prospective
competitor located in the territories serviced by the Company during his
employment, in any way detrimental to the Company, through the use of any
information gained as a result of his employment with the Company. Employee
agrees that all computer programs, print-outs, customer lists, methods, forms,
systems and procedures used by the Company constitute the exclusive property and
will remain the exclusive property of the Company and agrees that he will not
disclose any of these matters without the prior written permission of the
Company.

(c) Non-Compete, Non-Solicitation, etc. In further consideration of the other
terms and provisions of this Agreement, and to protect the vital interests of
the Company, upon termination of his employment, for a period of six (6) months
if Employee voluntarily resigns or is terminated for cause, Employee agrees and
binds himself that he shall not, directly or indirectly, or as a member,
shareholder, officer, director, consultant or employee of any other person or
entity, compete with the Company or own, manage, operate, join, control or
participate in the ownership, management, operation, or control of, or become
employed by, consult or advise, or be connected in any manner with any business
or activity which is in actual, direct or indirect competition or anticipated
competition with the Company within those counties, parishes, municipalities or
other places listed in any Attachment annexed hereto and made a part hereof, so
long as the Company carries on the business presently conducted by the Company,
being the supply of industrial piping systems for new construction and retrofit
projects, which includes design and engineering services, piping system
fabrication, manufacturing and sale of specialty pipe fittings, design and
fabrication of pipe support systems and industrial and commercial engineering,
construction and maintenance and environmental remediation activities. Not by
way of limitation or exclusion, Employee shall not, within the aforesaid
locations and during the aforesaid time period, call upon or solicit, any
customers or distributors of the Company with whom the Company had any dealings
during the period of Employee’s employment hereunder or interfere or attempt to
interfere with any custom, trade, business or patronage of the Company or
interfere with or attempt to interfere with any officers, employees,
distributors, representatives or agents of the Company or induce or attempt to
induce any of them to leave the employ of the Company or violate the terms of
their contracts, or any employment arrangements, with the Company. Employee
acknowledges and agrees that any breach of the foregoing covenant not to compete
would cause irreparable injury to the Company and that the amount of injury
would be impossible or difficult to fully ascertain. Employee agrees that the
Company shall, therefore, be entitled to obtain an injunction restraining any
violation, further violation, or threatened violation of the covenant not to
compete hereinabove set forth, in addition to any other remedies that the
Company may pursue.

(d) Duration. If any period referred to in any of this Section 8 shall be
finally determined by a court to exceed the maximum period which is permissible
by applicable law, the said period shall be reduced to the maximum period
permitted by such law.

9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive,
or other plan or program provided by the Company and for which Employee may
qualify, nor shall anything herein limit or otherwise adversely affect such
rights as Employee may have under any Long Term Incentives granted by the
Company (including the initial grant of Long Term Incentives granted pursuant to
the Original Agreement).

10. Assignability. The obligations of Employee hereunder are personal and may
not be assigned or delegated by Employee or transferred in any manner
whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer. The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder, either
in whole or in part, to any parent, affiliate, successor or subsidiary of the
Company, so long as the obligations of the Company under this Agreement remain
the obligations of the Company.

11. Notice. For the purposes of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by Federal Express or similar
courrier addressed (a) to the Company, at its principal office address, directed
to the attention of the Board with a copy to the Corporate Secretary of the
Company and (b) to Employee at Employee’s residence address on the records of
the Company and to Employee’s counsel Brian S. Cousin, Esq., Seyfarth Shaw LLP,
620 Eighth Avenue, New York, NY 10018, or to such other address as either Party
may have furnished to the other in writing in accordance herewith except that
notice of change of address shall be effective only upon receipt.

12. Severability. In the event that one or more of the provisions set forth in
this Agreement shall for any reason be held to be invalid, illegal, overly broad
or unenforceable, the same shall not affect the validity or enforceability of
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal, overly broad or unenforceable provisions had never
been contained therein; provided, however, that no provision shall be severed if
it is clearly apparent under the circumstances that the Parties would not have
entered into the Agreement without such provision.

13. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall constitute Good Reason under Section 7(a)(iv); provided, that,
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used
herein, the term “Company” shall include any successor to its business and/or
assets as aforesaid that executes and delivers the Agreement provided for in
this Section 13 or that otherwise becomes bound by all terms and provisions of
this Agreement by operation of law.

(b) This Agreement and all rights of Employee hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs distributees, devisees and
legatees.

14. Miscellaneous.

(a) No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by
Employee and an authorized officer of the Company.

(b) No waiver by either Party hereto at any time of any breach by the other
Party of, or in compliance with, any condition or provision of this Agreement to
be performed by such other Party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

(c) This Agreement is an integration of the Parties’ agreement; no agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either Party, except those that are set
forth expressly in this Agreement

(d) THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF LOUISIANA.

(e) Notwithstanding anything herein to the contrary, this Agreement is intended
to comply with Internal Revenue Code Section 409A and the regulations and other
guidance of general applicability thereunder and shall at all times be
interpreted in accordance with such intent such that amounts credited under this
Agreement shall not be taxable until such amounts are distributed in accordance
with the terms of this Agreement. In the event that Employee is a “specified
employee” at the Date of Termination, any amounts that are considered
nonqualified deferred compensation for purposes of Internal Revenue Code
Section 409A and that are distributable because of a separation from service
shall be delayed until the first business day occuring after the date that is
six months after the Date of Termination. Any provision of this Agreement to the
contrary is without effect.

(f) Reimbursements provided for under this Agreement shall be provided in
accordance with policies of the Company established from time to time.

(g) The Company agrees that it shall continue to indemnify and provide rights of
advancement to Employee for its actions in the ordinary course of business on
behalf of the Company (or its subsidiary, Shaw Group UK Holdings) to the same
extent that Employee was so indemnified or provided rights of advancement prior
to the Effective Date as an officer of the Company under and pursuant to the
Company’s Articles of Incorporation and/or By-Laws.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

16. Arbitration. Either Party may elect that any dispute or controversy arising
under or in connection with this Agreement be settled by arbitration in Baton
Rouge, Louisiana in accordance with the rules of the American Arbitration
Association then in effect. If the Parties cannot mutually agree on an
arbitrator, then the arbitration shall be conducted by a three arbitrator panel,
with each Party selecting one arbitrator and the two arbitrators so selected
selecting a third arbitrator. The findings of the arbitrator(s) shall be final
and binding, and judgment may be entered thereon in any court having
jurisdiction. The findings of the arbitrator(s) shall not be subject to appeal
to any court, except as otherwise provided by applicable law. The arbitrator(s)
may, in his or her (or their) own discretion, award legal fees and costs to the
prevailing Party.

1

IN WITNESS WHEREOF, the Parties have executed this Agreement on December 31,
2008 effective for all of the Effective Date.



      THE SHAW GROUP INC.



      By: /s/ Clifton S. Rankin



    Clifton Scott Rankin
General Counsel and Corporate
Secretary

EMPLOYEE:

Name: /s/ Ronald W. Oakley
Ronald W. Oakley

2